DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 15, 24, 26 and 36 are amended. 

Response to Arguments
	Applicant’s arguments are persuasive. Previous rejections are withdrawn. 

Allowable Subject Matter
Claims 1-38 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 15, 24, 26 and 36,
the prior cited art fails to disclose in the context of the claimed invention: 
“over an update interval, accumulating one or more network changes at a first device in a rendering network by, upon a change in connectivity between two devices in the rendering network, storing information representing a cost of connectivity in a data record at a first one of the devices, 
in response to an end of the update interval in which the one or more network changes were accumulated, calculating, at the first device, a spanning tree…”
Goodfellow et al. U.S. Patent Application Publication 2005/007353963- discloses updating a spanning tree in a distributed Shortest Path Fabric. 
Gossain et al. U.S. Patent Application Publication 2014/0003295 – discloses the recalculating a spanning tree after an interval of no change notifications. 
De Graaff U.S. Patent Application Publication 2019/0116117– discloses the aggregation of changes for distribution throughout the network. 
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459    

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459